Citation Nr: 0006209	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veteran's death and denied entitlement to 
DEA benefits.  


FINDINGS OF FACT

1.  The veteran died in November 1997 at the age of 41 years.
  
2.  The certificate of death lists the immediate cause of 
death as allergic bronchial asthma, with other significant 
conditions contributing to his death being chronic 
alcoholism, schizophrenia and cardiac hypertrophy.

3.  Prior to his death, the veteran had a service connected 
disability from residuals of a spontaneous pneumothorax, 
rated as noncompensable.

4.  All evidence necessary for an equitable disposition of 
the appellant's claim for service connection for the cause of 
the veteran's death has been developed.

5.  The preponderance of the competent medical evidence shows 
that the veteran's fatal allergic bronchial asthma condition 
was related to his active military service.




CONCLUSIONS OF LAW

1.  The veteran's death was related to his active service.  
38 C.F.R. § 3.303(a) (1999).
 
2.  The preponderance of the evidence supports the 
appellant's claim for entitlement to DEA benefits.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Cause of death
Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence 
from a November 1997 death certificate shows that the veteran 
died from allergic bronchial asthma, which satisfies the 
requirement of a current disability.  See Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  The veteran's service medical 
records also show that the veteran complained of chest pain 
and difficulty breathing in service, with wheezing and forced 
expiration detected on examination.  Furthermore, an undated 
Veteran's Health Administration (VHA) medical opinion, 
written sometime after December 22, 1999, essentially 
indicates that the veteran's asthma condition that caused his 
death likely began during his  active military service.  The 
Board finds that this evidence satisfies the elements of a 
well grounded claim according to Caluza.  

The appellant has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with the veteran's claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the appellant essentially contends that 
the veteran's death, specifically his asthma condition, began 
during his military service, and that, therefore, service 
connection should be granted.  After a review of the 
evidence, the Board finds that her contentions are supported 
by the record.  Accordingly, her claim is granted.
       
The veteran died from allergic bronchial asthma.  The 
appellant contends that the veteran's death from this 
respiratory condition was causally related to his inservice 
respiratory problems.  The Board finds that the preponderance 
of the evidence supports this claim that the veteran's asthma 
condition is related to his active military service.

The veteran's service medical records include evidence from 
January 1975 when he complained of chest pain without cough.  
However, chest X-rays were normal.  In March 1975, the 
veteran complained of a chest cold with nasal congestion.  An 
undated record of inservice medical care reveals the 
veteran's complaint of a bad cold with chest congestion and 
difficulty breathing.  The examiner noted wheezes and forced 
expiration.  He also noted that the veteran had no past 
history of asthma, but that he had questionable asthma over 
Christmas.  The diagnostic impression was viral syndrome with 
associated bronchospasm.  Furthermore, in April 1976, the 
veteran sought medical treatment following complaints of 
chest pain, increased shortness of breath and thinking that 
he had "air" in his chest area.  Upon examination, the 
veteran showed decreased breath sounds on the left and 
increased tympany.  Chest X-rays revealed a 30 percent 
pneumothorax.  The veteran had a chest tube inserted to re-
expand his lung, which was successful.  The final diagnosis 
was spontaneous pneumothorax, left (30%).  The veteran's 
service separation physical examination report noted the 
spontaneous pneumothorax one month prior, but found the 
veteran otherwise normal.         

While these service medical records do not reveal a diagnosed 
asthma condition is service, VA medical treatment records 
from November 1977 reveal that the veteran claimed to be 
having an asthma attack and reported a history of asthma for 
the last two to three years.  He was diagnosed with a 
bronchial asthma condition.  A December 1977 VA examination 
revealed expiratory wheezes, bilaterally.  A July 1978 VA 
pulmonary examination found the veteran to be in moderate 
respiratory distress, and resulted in a diagnosis that 
included bronchial asthma, and made note of his history of 
pneumothorax.           

Since this July 1978 examination, the evidence shows a 
history of medical treatment for the veteran's asthma 
condition, including VA inpatient treatment in March 1982, 
March 1990, September 1991 and March 1992.  The Board makes 
specific note of the March 1990 VA hospitalization during 
which time the past medical history was described as multiple 
admissions for asthma, status post endotracheal intubation 
times two, and left pneumothorax in 1976 secondary to 
coughing from his asthma.  No further explanation is provided 
about this presumed asthma condition in 1976.  Furthermore, 
the record of the September 1991 VA inpatient treatment 
indicates a history of the veteran having asthma since 
childhood.  

Based on the evidence of the veteran's history of asthma, at 
least since November 1977 leading up to the veteran's death 
in November 1997, and some evidence of a respiratory 
condition in service, the Board requested a VHA medical 
advisory opinion in December 1999.  The request sought an 
opinion regarding the date of onset of the asthma condition; 
any possible exacerbation of the veteran's asthma condition 
in service, if the condition was determined to have 
preexisted service; and whether the veteran's inservice 
pneumothorax contributed to his death.  

The VHA opinion, provided by the Chief, Pulmonary Section of 
a VA Medical Center (VAMC), presents a causal connection 
between the veteran's asthma condition and his active duty 
service.  In the opinion, the doctor stated that despite one 
reference to asthma in childhood, all other indications 
pointed to an onset in the mid 1970's.  The doctor also 
stated that the veteran's inservice medical treatment for 
chest and breathing problems were consistent with a diagnosis 
of asthma.  In reviewing the medical records, the doctor 
concluded that the veteran "clearly developed illness 
associated at least intermittently with wheezing while in the 
military."  He also concluded that, "it seems likely that 
his asthma became apparent during military service."  As for 
the cause of the veteran's death, the doctor stated that the 
1976 pneumothorax did not contribute to his death, but that 
clearly his asthma "accelerated dramatically" after service 
discharge and that he died from uncontrolled asthma.                            

The Board finds that this VHA opinion provides sufficient 
evidence that the veteran's asthma condition is related to 
his military service.  The Board recognizes that the VHA 
opinion does not definitively state that the veteran's asthma 
began in service, rather using language such as " it seems 
likely that his asthma became apparent during military 
service", and "it does seem as though his asthma did begin 
while in the military".  However, the record shows that the 
opinion from the qualified VA pulmonary specialist was made 
after a review of the claims file and includes references to 
specific factual medical evidence that formed the basis of 
his opinion.  Furthermore, a review of the evidence reveals 
no credible medical evidence to contradict the opinion of the 
VAMC Pulmonary Section Chief Physician.  In balancing the 
evidence for and against service connection for this asthma 
condition that caused the veteran's death, and resolving any 
reasonable doubt in favor of the appellant, see 38 C.F.R. 
§ 3.102 (1999), the Board concludes that the asthma condition 
that caused the veteran's death is service connected.      


	II.  DEA benefits
The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1999).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is, by this decision, granted on the basis that his 
fatal asthma condition is service connected, entitlement to 
DEA is also granted.  38 U.S.C.A. § 3501 (West 1991); 
38 C.F.R. § 3.807 (1999).       


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted; entitlement to DEA benefits is 
also granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

